Citation Nr: 1428134	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969, which includes service in Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2011, September 2011, January 2013, and June 2013, the claim was remanded for additional development.  It is now ready for Board review.


FINDING OF FACT

Hypertension was not manifested during service or within one year from the Veteran's discharge from service, is not the result of any disease or injury in service including herbicide exposure, and is not caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran the appropriate VA examinations with medical opinions.  There is no additional evidence that needs to be obtained.

II. Legal Criteria

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia and all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e) specifically states that the inclusion of ischemic heart disease as a presumptive condition does not include hypertension.

The United States Court of Appeals for the Federal Circuit also has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III. Analysis

The Veteran contends his hypertension is due to stress and lack of sleep during service, exposure to herbicides while serving in Vietnam, and/or secondary to his service-connected PTSD.

His DD Form 214 confirms he served in Vietnam and that he received the Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Here, the Veteran has acknowledged that he was not diagnosed as having hypertension in service.  Rather, he maintains that his hypertension that was diagnosed after service is related to the tremendous amount of stress and lack of sleep he experienced in service and/or his in-service exposure to herbicides.  It is conceded that the Veteran experienced stress and a lack of sleep during service.  See 38 U.S.C.A. § 1154(b).  It is also conceded that he was exposed to herbicides during service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Service treatment records are negative for complaints or clinical findings related to high blood pressure or hypertension.  On his November 1967 pre-induction examination, his blood pressure was recorded as 130/20.  At his July 1969 separation examination, his blood pressure was 132/80.

Post-service VA and private medical records associated with the claims file do reflect high blood pressure and treatment for hypertension.  The Veteran has reported he was first diagnosed with essential hypertension in 1996 or 1997, and this is supported by the medical evidence of record.

The Veteran was afforded a VA examination in December 2007 to address the etiology of his hypertension.  At that time, he reported he was diagnosed with essential hypertension about 10 years prior and was recently prescribed medication.  The examiner (A.Q.) noted that the Veteran had well-controlled hypertension and stated that PTSD does not cause essential hypertension.  He stated that the cause of hypertension is idiopathic, meaning that there is no known cause.

Because that examination was inadequate in that the examiner did not fully discuss the rationale for his opinion, the Veteran had another examination in October 2011.  At that time, a different examiner (P.R.) affirmed the diagnosis of well-controlled essential hypertension.  He noted that the Veteran did not have high blood pressure during his active service, and that by history it developed in 1997.  He also stated that PTSD does not cause or aggravate hypertension.

Again, the examination and opinion were inadequate, so the Veteran had another VA examination in July 2012, by the October 2011 examiner.  The examination was conducted in July 2012, but signed by the examiner (P.R.) in March 2013.  The examiner came to the same conclusion, and once again did not fully explain his reasoning.

More recently, in July 2013, the Veteran had another VA examination for his hypertension by a third examiner (K.V.).  The examiner reviewed the claims folder and an article about PTSD and physical health, as requested in the prior Board remand.  The examiner noted that the Veteran was diagnosed with hypertension in 1996 or 1997.  He reported a strong family history of hypertension, as all four of his siblings also have hypertension.  The Veteran also reported work-related stress in his prior occupation as a law enforcement officer.  The examiner noted that PTSD, anxiety, and mental stress do not cause long-term high blood pressure, but episodes of anxiety and panic attacks can cause dramatic, temporary spikes in blood pressure.  As support for the opinion, the examiner referenced literature from the Mayo Clinic.  The examiner stated that considering the above, it was his opinion that the Veteran's hypertension was not related to his military service, nor was it caused by or aggravated by his service-connected PTSD.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that his current hypertension was incurred as a result of any established event, injury, or disease during active service.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of hypertension during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problems related to high blood pressure during his active service.

Further, evidence of record reflects a diagnosis of hypertension in approximately 1996 or 1997, so nearly 30 years after his separation from service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical and lay evidence of record, there is no evidence of continuity of symptomatology since service, and this weighs against the Veteran's claim as well.  

Moreover, there is no persuasive medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that any current hypertension was caused by or was a result of his period of service.  None of the VA examiners suggested a connection between the Veteran's hypertension and his military service.  The VA examiner in July 2013 explained that anxiety and mental stress do not cause long-term high blood pressure and concluded that the Veteran's hypertension was not related to his military service.   In essence, there is no competent medical opinion of record etiologically linking the Veteran's currently diagnosed hypertension to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown ,7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In addition, presumptive service connection is not warranted for the Veteran's hypertension because there is no medical evidence of record to show a diagnosis of hypertension within one year of the Veteran's separation from active service in July 1969.  38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection for hypertension is not warranted based on the Veteran's presumed exposure to herbicides, including Agent Orange, while serving in Vietnam.  While the Veteran served in Vietnam and currently has hypertension, this disorder is not included in the list of diseases associated with herbicide exposure and, in fact, is specifically excluded in Note 2 of 38 C.F.R. § 3.309(e).  Nor is there any competent medical evidence of record suggesting a relationship between the Veteran's hypertension and his in-service exposure to herbicides.  Therefore, the Veteran's claim for presumptive service connection for hypertension must be denied.

Further, secondary service connection is not warranted for hypertension.  The VA examiners found that the Veteran's hypertension was less likely as not caused by, a result of, or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310.  

With respect to both direct and secondary service connection, the July 2013 VA examiner's opinion, in particular, is based upon review of the Veteran's history and supported by rationale and reference to supporting literature.  Therefore, it is considered to be probative.  

The Board acknowledges the article from VA National Center for PTSD, entitled "PTSD and Physical Health."   The July 2013 VA examination report carries more evidentiary weight in the Board's determination than this article.  Medical articles or treatises can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion. Id.  In this case, there is no medical opinion which applies the findings in article.  Indeed, the July 2013 VA examiner, reviewed the claims file, including this articles, and nevertheless found that the specific facts of the Veteran's case did not support a relationship between his hypertension and his PTSD.  Thus, these article carries less weight than the findings of the July 2013 VA examiner, which are specific to the Veteran.

In making these determinations, the Board has reviewed the written statements of the Veteran and his representative, as well as the lay statements provided by his family.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran and his family are certainly competent to describe the extent of his current symptomatology.  The Board notes, however that there is no evidence that they possess the requisite medical training or expertise necessary to render them competent to offer evidence on matters such as a medical diagnosis of hypertension or the causal questions of whether his can be attributed to his in-service experiences, or to his PTSD, or to exposure to herbicides.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

For the aforementioned reasons, the preponderance of the evidence is against this claim, and service connection for hypertension on a direct, secondary, or presumptive basis is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the 

doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides and as secondary to service-connected PTSD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


